Dismissing appeal.
The named appellant was, on October 22, 1947, granted divorce from appellee, and awarded $30 per month alimony. Two months later the court on appellee's motion, after questionable notice and a cursory hearing, reduced the allowance to $25 per month "until the April 1948 term of the Wolfe Circuit Court." Neither the record nor appellant's brief show the status after the date mentioned.
Counsel for appellant is party to the appeal and in brief argues that the allowance made to him in the original case was wholly inadequate. No motion for increased allowance to counsel or of alimony appears in the record.
Counting from the date of judgment to the present time, the amount involved is much less than that required to give this court jurisdiction. KRS 21.060, 21.080; Littleton v. Littleton,295 Ky. 720, 175 S.W.2d 502.
The court still has control over the matter of alimony. Osten v. Osten, 286 Ky. 473, 151 S.W.2d 67; Jones v. Jones, 284 Ky. 511,  145 S.W.2d 90.
Appeal dismissed. *Page 727